Citation Nr: 1331530	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  05-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date between March 28, 2005, and October 11, 2006 for the grant of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an effective date between March 28, 2005, and October 11, 2006 for basic eligibility for Dependents Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The Veteran served on active duty from October 1961 to December 1968 and from September 1985 to August 1991. 

This appeal initially came to the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the May 2007 rating decision which forms the basis for this appeal, TDIU and basic eligibility for DEA under 38 U.S.C. Chapter 35 were granted, effective October 11, 2006.  The Veteran expressed disagreement as to the effective date of the grant of TDIU and basic eligibility for DEA.  

In July 2008, the Board Remanded the claim for an earlier effective date for basic eligibility for DEA, which the Board found intertwined with the claim for an earlier effective date for TDIU.  In December 2008, the Board denied the claims addressed in this appeal.  The Veteran appealed the Board's December 2008 decision to the Court of Appeals for Veterans Claims (the Court).  In a September 2010 Memorandum Decision, the Court vacated the December 2008 Board decision.  The Board remanded the appeal in June 2011.  

In November 2012, the Board denied effective dates earlier than March 28, 2005, for the grant of TDIU and for basic eligibility for Dependents Educational Assistance (DEA) under 38 U.S.C. Chapter 35.  The Board also remanded the issues of entitlement to an effective date between March 28, 2005, and October 11, 2006 of TDIU and basic eligibility for Dependents Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 

The case has been returned to the Board.


FINDING OF FACT

The record reflects that the Veteran died in August 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the record reflects that the Veteran died in August 2013 while his appeal was undergoing development while remanded to the RO.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


